DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action on the merits.  Applicant’s preliminary amendment filed January 3, 2020, has been entered.  Applicant amended claims 3-5, 8, 11-15 and 17-20.  No new matter is entered.  Claims 1-21 are pending before the Office for review.
(2)
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Garrett V. Davis on February 18, 2022.
The application has been amended as follows:
IN THE CLAIMS:
	In claim 14, insert a “.” after “)” to end the claim.
	In claim 15, line 1, delete “Method for preparing the material” and insert “A method for preparing the compound” in its place.
	In claim 15, lines 3-4, delete “in a stoichiometric ratio ensuring Li2+2xM1-xZS4 is obtained” and insert “wherein a mole ratio of Li2S:MS:ZS2 is (2+2x):(1-x):1” in its place.

	In claim 16, lines 2-3, delete “, preferably under 20 Pa or more and 40 Pa or less, and most preferably at 30 Pa”.
	In claim 17, line 1, delete “Method” and insert “The method” in its place.
	In claim 17, lines 2-3, delete “, preferably at 500 ⁰C or more and 700⁰C or less, and most preferably at 600 ⁰C”.
	Claim 18 is deleted.
	Claim 20 is deleted.
(3)
Allowable Subject Matter
Claims 1-17, 19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims in such a manner that a rejection under 35 U.S.C. Sec. 102 or Sec. 103 would be proper.
Kanno et al. (U.S. Patent No. 8,697,292) teaches a sulfide solid electrolyte material represented as Li(4-x)Ge(1-x)PxS4, but fails to teach or fairly suggest a phosphorous-free composition meeting the specific requirements of the claimed invention.  Col. 8, Line 15.
Kato et al. (U.S. Publication No. 2015/0017548) teaches a sulfide solid electrolyte material represented as Li(4-x)(Ge1-ySny)(1-x)PxS4, but fails to teach or fairly suggest a phosphorous-free composition meeting the specific requirements of the claimed invention.  Paragraph 61.

(4)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759